Citation Nr: 0025125	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  98-12 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel



INTRODUCTION

The appellant served on active duty for training from 
February 1967 to June 1967.  Prior to that time, he served 
one year and two months of inactive duty for the Army 
Reserve/National Guard.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 rating decision 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied his claim for service connection 
for a psychiatric disability.  

It is noted that in July 1999, the appellant, accompanied by 
his representative, appeared and presented testimony at a 
hearing before the undersigned Member of the Board.  A 
complete transcript of the testimony is of record.

In September 1999, the case came before the Board for 
appellate review and a decision was issued denying the 
appellant's claim.  Thereafter, the appellant appealed to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court").  By a March 2000 order, 
the Court granted the Appellee's Motion for Remand submitted 
by the Secretary of Veterans Affairs.  The Board's September 
1999 decision was consequently vacated and the case was 
remanded to the Board.


REMAND

Upon review of the evidentiary record, service medical 
records reveal that the appellant was afforded a pre-
induction medical examination in November 1965.  At that 
time, he reported no history of depression, nervousness, or 
other psychiatric symptoms, and no such disability was noted 
upon objective examination.  He was accepted as fit for 
service.

The appellant began active duty for training in February 1967 
and, in April 1967, he was admitted to a military hospital 
for treatment of a psychiatric disorder, diagnosed as an 
acute exacerbation of a chronic anxiety reaction.  He 
reported that he enlisted in the National Guard to avoid the 
draft and that from his "very first" contact with military 
life he had become anxious and depressed, leading him to have 
a premonition before basic training that he would have 
difficulty adjusting.  He stated that he often missed 
National Guard meetings because "I couldn't take it, I 
couldn't take the life."  He claimed that since arriving for 
basic training, he had been depressed, and later became 
anorexic, confused, anxious, and restless.  He was obsessed 
with a desire to leave the military.  During hospitalization 
a psychological evaluation and testing were conducted which 
revealed severe neurotic chronic depression with possible 
borderline features.  The probability of adjustment to Army 
life was estimated to be low.  He was placed on medication, 
which resulted in slight improvement in his depression.  The 
attending physician noted that since "so much of the 
patient's problems were indigenous and chronic," the 
medication was not totally successful.  

The psychiatric disorder was determined to exist prior to 
service, according to the treating psychiatrist, who noted 
that the appellant was predisposed by reason of his past 
history of schizoid adjustment.  His degree of impairment was 
such that he was adjudged "medically unfit for further 
military duty."  His case was presented to the Medical 
Review Board for consideration.  

A service Medical Board considered the appellant's case in 
May 1967.  The appellant was present at the hearing but 
choose not to testify or present evidence on his own behalf.  
The Medical Board unanimously concurred with the prior 
diagnosis of chronic anxiety reaction, and found this 
disorder to exist prior to service, with no aggravation 
therein.  Separation from service was recommended, and the 
appellant signed a statement reflecting the Board's findings.  
His May 1967 service separation examination noted the prior 
diagnoses of chronic anxiety reaction, existing prior to 
enlistment.  

Non-VA medical records indicate the appellant sought 
treatment for insomnia, suicidal thoughts, and other 
psychiatric complaints in April 1989 at a community mental 
health center.  The symptoms were described as being of acute 
onset and it was noted that he had no previous psychiatric 
history.  He was observed to be friendly, cooperative, and 
fully oriented, but also anxious and agitated.  Major 
depression, single episode, and a personality disorder of 
uncertain nature were diagnosed, and medication and 
outpatient therapy was prescribed.  The appellant complied 
with these instructions until July 1989, at which time he 
voluntarily discontinued treatment without explanation.  His 
case was subsequently closed by the mental health center.  
These private treatment records contain no references to 
manifestations of psychiatric symptoms in service or related 
thereto.  

During the appellant's testimony before the undersigned 
member of the Board in July 1999, the appellant indicated he 
had been receiving ongoing outpatient medical care at a local 
VA medical center for approximately a year.  These records 
are not within the claims file and must be obtained in order 
to comply with the March 2000 Court order vacating the Board 
prior decision in this matter.

The Board notes that the appellant and his representative 
currently contend that the he did not have any psychiatric 
disorder prior to service, but instead that his disorder 
first arose in service.

As noted in the Appellee's Motion, the appellant's claim was 
previously defined to be well-grounded by the Board.  It was 
noted in that Motion that, therefore, VA has a duty to assist 
a veteran in developing facts pertinent to a well-grounded 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.103, 3.159 (1997).  That duty includes obtaining medical 
records and medical examinations where indicated by the facts 
and circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  

Given the indication within the record that the appellant has 
been receiving medical treatment for his claimed disorder at 
a VA treatment facility and that these treatment records are 
not within the claims file, the Board was directed in the 
Motion to remand the case to obtain these current treatment 
records.  It is also appropriate that any other recent 
records of treatment, not previously of record, which may be 
pertinent to the appellant's claim be simultaneously 
requested and attached to the claims file.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should contact the appellant 
and request that he provide the names 
and addresses of any recent medical care 
providers who treated him for his 
claimed psychiatric disorder.  The RO 
should request that the appellant 
furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  The RO should 
attempt to obtain any such private 
treatment records, not already on file, 
which may exist and incorporate them 
into the claims folder.

2.  The RO should take the appropriate 
steps to secure copies of all of the 
appellant's VA treatment records and 
associate them with the claims folder.

3.  After the development requested 
above has been completed, the RO should 
again review the entire record.  In the 
event any other evidentiary development 
is determined to be warranted, such 
should be undertaken prior to return of 
this case for appellate review.  
Thereafter, the RO should adjudicate the 
question of whether the evidence 
establishes that the appellant's 
psychiatric disorder existed prior to 
service and, if so, whether there is 
evidence of increase in severity in 
service beyond normal progress pursuant 
to 38 C.F.R. § 3.306.  If the 
determination remains unfavorable to the 
appellant, the RO should furnish him and 
his representative with a supplemental 
statement of the case, in accordance 
with 38 U.S.C.A. § 7105 (West 1991).

Thereafter, the appellant and his representative should be 
given the opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedure.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record.  No action is required by the appellant until he 
receives further notice.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


